As filed with the Securities and Exchange Commission on November 19, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 441 Lexington Avenue, 17th Floor New York, NY10017 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 441 Lexington Avenue, 17th Floor New York, NY10017 (Name and address of agent for service) (212) 856-8250 or (800) 443-4693 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. Schedule of Investments September 30, 2007 The Wall Street Fund, Inc. Shares Value COMMON STOCKS - 98.4% Aerospace - 1.7% General Dynamics Corp. 1,400 $ 118,258 Lockheed Martin Corp. 2,000 216,980 335,238 Banks - 1.4% HSBC Holdings PLC - ADR 1,500 138,900 US Bancorp 4,000 130,120 269,020 Beverages - 1.9% The Coca-Cola Co. 2,500 143,675 Hansen Natural Corp. (a) 2,000 113,360 PepsiCo, Inc. 1,500 109,890 366,925 Biotechnology - 5.3% Biogen Idec, Inc. (a) 2,000 132,660 Celgene Corp. (a) 2,700 192,537 Genentech, Inc. (a) 2,000 156,040 Genzyme Corp. (a) 2,500 154,900 Gilead Sciences, Inc. (a) 8,000 326,960 Lifecell Corp. (a) 2,000 75,140 1,038,237 Chemicals - 2.9% Air Products & Chemicals, Inc. 2,000 195,520 The Dow Chemical Co. 4,000 172,240 Sigma-Aldrich Corp. 4,000 194,960 562,720 Computers & Peripherals - 0.5% Hewlett-Packard Co. 2,000 99,580 Construction & Engineering - 1.0% Fluor Corp. 1,400 201,572 Containers - 0.5% Ball Corp. 2,000 107,500 Diversifed - 1.6% 3M Co. 2,200 205,876 United Technologies Corp. 1,400 112,672 318,548 Drugs - 2.1% Bristol-Myers Squibb Co. 2,000 57,640 Merck & Co., Inc. 4,500 232,605 Schering Plough Corp. 4,000 126,520 416,765 Electrical Equipment - 0.6% General Electric Co. 3,000 124,200 Electronic Equipment & Instruments - 0.5% Anixter International, Inc. (a) 1,200 98,940 Energy - 5.9% Apache Corp. 2,000 180,120 Canadian Superior Energy, Inc. (a) (b) 30,000 83,100 Chevron Corp. 2,500 233,950 ConocoPhillips 2,000 175,540 Devon Energy Corp. 3,000 249,600 Sunoco, Inc. 500 35,390 Valero Energy Corp. 3,000 201,540 1,159,240 Energy Equipment & Services - 2.3% Core Laboratories NV (a) 1,000 127,390 Halliburton Co. 2,500 96,000 Patterson-UTI Energy, Inc. 2,000 45,140 Schlumberger Ltd. 1,700 178,500 447,030 Financial Services - 3.7% American Express Co. 3,700 219,669 The Goldman Sachs Group, Inc. 2,000 433,480 Nasdaq Stock Market, Inc. (a) 2,000 75,360 728,509 Food & Staples Retailing - 1.3% The Kroger Co. 4,000 114,080 Walgreen Co. 3,000 141,720 255,800 Food Service - 1.8% Darden Restaurants, Inc. 3,000 125,580 McDonald's Corp. 3,000 163,410 Yum! Brands, Inc. 2,000 67,660 356,650 Food Wholesale - 0.5% Sysco Corp. 3,000 106,770 Health Care - 2.4% Aetna, Inc. 4,000 217,080 DaVita, Inc. (a) 1,000 63,180 Johnson & Johnson 3,000 197,100 477,360 Health Care Equipment & Supplies - 1.0% Medtronic, Inc. 3,400 191,794 Hotels - 0.4% Starwood Hotels & Resorts Worldwide 1,400 85,050 Industrial Equipment - 0.8% Ceradyne, Inc. (a) 2,000 151,480 Instrumentation - 3.9% Applied Materials, Inc. 8,000 165,600 Garmin Ltd. (b) 4,000 477,600 Thermo Fisher Scientific, Inc. (a) 2,000 115,440 758,640 Insurance - 1.2% Chubb Corp. 2,500 134,100 Loews Corp. 2,000 96,700 230,800 Machinery - 3.3% Caterpillar, Inc. 3,500 274,505 Kennametal, Inc. 1,500 125,970 Paccar, Inc. 3,000 255,750 656,225 Media - 2.0% Comcast Corp. (a) 6,500 155,740 DIRECTV Group Inc/The (a) 2,500 60,700 Focus Media Hldg Ltd - ADR (a) 3,000 174,060 390,500 Metals & Mining - 3.1% BHP Billiton Ltd. - ADR 2,000 157,200 Cleveland-Cliffs, Inc. 400 35,188 Commercial Metals Co. 3,500 110,775 Freeport-McMoRan Copper & Gold, Inc. 1,000 104,890 Goldcorp, Inc. 1,500 45,840 Mechel OAO - ADR (a) 1,500 76,500 Worthington Industries 3,500 82,460 612,853 Office Equipment - 5.7% Apple, Inc. (a) 3,300 506,682 Dell, Inc. (a) 1,200 33,120 EMC Corp. (a) 10,000 208,000 Seagate Technology 10,000 255,800 Western Digital Corp. (a) 5,000 126,600 1,130,202 Personal & Household Products - 0.7% Procter & Gamble Co. 2,000 140,680 Retail - 3.1% J.C. Penney Co., Inc. 2,500 158,425 Nordstrom, Inc. 5,000 234,450 Target Corp. 3,500 222,495 615,370 Semiconductors - 8.5% Analog Devices, Inc. 2,000 72,320 ASML Holding NV - ADR 3,000 98,580 Atheros Communications, Inc. (a) 7,500 224,775 Cisco Systems, Inc. (a) 9,000 297,990 Intel Corp. 4,000 103,440 Lam Research Corp. (a) 4,000 213,040 MEMC Electronic Materials, Inc. (a) 5,800 341,388 Texas Instruments, Inc. 9,000 329,310 1,680,843 Services - 5.8% Accenture Ltd. - Class A 3,500 140,875 eBay, Inc. (a) 3,300 128,766 Google, Inc. (a) 1,000 567,270 NIC, Inc. 2,500 17,350 Priceline.com, Inc. (a) 500 44,375 Valueclick, Inc. (a) 4,500 101,070 Yahoo!, Inc. (a) 5,000 134,200 1,133,906 Software - 6.6% Adobe Systems, Inc. (a) 5,000 218,300 Ansys, Inc. (a) 2,500 85,425 Autodesk, Inc. (a) 1,500 74,955 Factset Research Systems, Inc. 2,000 137,100 Intuit, Inc. (a) 1,500 45,450 Microsoft Corp. 10,000 294,600 Oracle Corp. (a) 10,000 216,500 SAP AG - ADR 4,000 234,680 1,307,010 Specialty Retail - 2.5% Abercrombie & Fitch Co. - Class A 2,000 161,400 Coach, Inc. (a) 1,500 70,905 Home Depot, Inc. 4,500 145,980 Tiffany & Co. 2,000 104,700 482,985 Telecommunications - 6.5% America Movil S.A. de C.V. - ADR 9,000 576,000 China Mobile Hong Kong Ltd. - ADR 5,000 410,200 QUALCOMM, Inc. 7,000 295,820 1,282,020 Transportation - 3.6% Burlington Northern Santa Fe Corp. 2,500 202,925 Cummins, Inc. 2,100 268,569 FedEx Corp. 1,500 157,125 J.B. Hunt Transport Services, Inc. 3,000 78,900 707,519 Utilities - 1.8% Vimpel-Communications - ADR 13,000 351,520 TOTAL COMMON STOCKS (Cost $12,911,538) $ 19,380,001 Principal Amount Value CORPORATE BONDS - 0.7% Diversified Financials - 0.7% General Electric Capital Corp. 5.000%, 12/18/2018 $ 150,000 146,060 TOTAL CORPORATE BONDS (Cost $150,000) $ 146,060 Shares SHORT TERM INVESTMENTS - 0.9% First American Government Obligations Fund 175,293 $ 175,293 TOTAL SHORT TERM INVESTMENTS (Cost $175,293) $ 175,293 Total Investments(Cost $13,236,831) - 100.0% $ 19,701,354 Other Assets in Excess of Liabilities - 0.0% 2,302 TOTAL NET ASSETS - 100.0% $ 19,703,656 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Domiciled Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wall Street Fund, Inc. By (Signature and Title) /s/ Robert P. Morse Robert P. Morse, President Date November 8, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Robert P. Morse Date November 8, 2007 By (Signature and Title)*/s/ Jian H. Wang Jian H. Wang, Treasurer Date November 7, 2007 * Print the name and title of each signing officer under his or her signature.
